DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-4 are allowed based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because in figures 1A-1B, the outlines of the drawing are faded and the reference numerals “10”, “20a”, “30” and “40” are faded, every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined and any text shown in a figure must be made legible. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02. Furthermore, the drawing is objected to because the reference numeral “(1a)” is missing a lead line, furthermore, the parentheses should be removed. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 
The applicant agreed to file a replacement drawing. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Steve Jaeyoun Kim on 3/10/2022. 

The application has been amended as follows:

1. (Currently Amended) An injection molding apparatus for a hook-and-loop fastener the replaceable filter is configured to removably attach to the hook-and-loop fastener, the apparatus comprising: 
            a lower mold which is engraved to form a lower side of a mask guidefor forming the hook-and-loop fastener mask with the replaceable filter, wherein the lower mold includes a lower mask guide forming portion including a plurality of separatehook-and-loop fastener entity s, wherein each of the plurality of separate hook-and-loop fastener entity for attachment of a filter forming portions is for placing ahook-and-loop fastener for attachment ofthe replaceable filter onthe lower surface of the mask guide, wherein theplurality of separate hook-and-loop fastener entity s are arranged in top-down and bilateral symmetry; and  
            an upper mold which is engraved to form an upper side of the mask guide, wherein the upper mold includes an upper mask guide forming portion including a plurality of separatehook-and-loop fastener entity insertion hole forming portions for fixing thehook-and-loop fastener for attachment of the replaceable filter onthe lower surface of the mask guide, wherein theplurality of the separate hook-and-loop fastener entity insertion hole forming portions are arranged in top-down and bilateral symmetry.  

hook-and-loop fastener entity insertion hole forming portions comprises a plurality of bulging needles.  

            3. (Currently Amended) The injection molding apparatus of Claim 1, further comprising:  
a first stirrer and a second stirrer for stirring a predetermined material for forming the mask guide anda filter insertion portion of the mask and a hopper downstream of the second stirrer, 
            wherein the first stirrer stirs the predetermined material, and 
            wherein the second stirrer is formed downstream of the first stirrer and is configured to stir the predetermined material with into a mixture and supply themixture to the hopper.  

            4. (Currently Amended) The injection molding apparatus of Claim 3, wherein each of the first stirrer and the second stirrer comprises: 
            a stirring tank with an opened top portion, wherein a cover is provided to enclose the opened top portion and a discharge hole is formed in a bottom portion of the stirring tank; 
            a driving motor which is provided on the cover of the stirring tank, wherein a rotation shaft of the driving motor penetrates the cover; and 
the rotation shaft penetrates the cover[[,]] and is configured to rotates the stirring vane.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Finch (6,338,340), Braun (4,790,306), Huber (4,454,881), and Witman (3,861,381) do not specifically disclose the claimed apparatus as presented in the claims 1-4. 
Finch discloses a hook-and-loop fastener mask (mask (10B) shown in fig. 9), the mask comprising a replaceable filter (12A, figs. 7, 9-10, and 12, Col 7, lines 10-35, Finch discloses a hook-and-loop fastener mask comprising a filter element 12A that is attachable to mask guide 126/128 via hook-and-loop 126/128, furthermore, Finch discloses in Col 5, lines 25-34 that the filter element is removable and disposable), a mask guide (126 and 128, figs. 9-10) which supports a filter insertion portion (portion of 128 comprising 48” that accepts the filter 12A and Velcro portion 48, see fig. 10) (Col 7, lines 10-35), a Velcro (48, figs, 7 and 12, Col 5, lines 54-61, Finch discloses that the coupling member 48 can be a hook and loop fastener) for attachment of the replaceable filter (12A), finch further discloses that the mask guide is formed from a material (Col 7, lines 10-16).
Braun discloses an injection molding apparatus (20 fig. 2) for a mask (10, fig. 1) having a lower mold (22, fig. 2) to form a lower side of the mask guide (12, figs. 1-2) and 
Huber discloses an injection molding apparatus (70 and 72, fig. 14) for a mask (entire mask shown in fig. 1-10) having a lower mold (72) to form a lower side of a mask guide (18, 28, and 26, see figs. 1-15), and an upper mold (70, fig. 14) to form an upper side of the mask guide (see figs. 1-15, col 6, lines 24-68).
Witman discloses an injection molding apparatus (52 and 50 in fig. 9) for a mask (entire mask shown in figs. 1-5) having a lower mold (50, fig. 9) to form a lower side of a mask guide (12 and 13, fig. 4, col 3, lines 36-40 and col 6, lines 14-24) and an upper mold (52) to form an upper side of the mask guide (col 4, lines 52-68 and col 5, lines 1-68). 
However, Finch, Braun, Huber, and Witman fail to disclose the combination of an injection molding apparatus for a hook-and-loop fastener mask with a replaceable filter, the replaceable filter is configured to removably attach to the hook-and-loop fastener, the apparatus comprising: 
            a lower mold which is engraved to form a lower side of a mask guide for forming the hook-and-loop fastener mask with the replaceable filter, wherein the lower mold includes a lower mask guide forming portion including a plurality of separate hook-and-loop fastener entity for attachment of a filter forming portions, wherein each of the plurality of separate hook-and-loop fastener entity for attachment of a filter forming portions is for placing a hook-and-loop fastener for attachment of the replaceable filter on the lower surface of the mask guide, wherein the plurality of separate hook-and-loop 
            an upper mold which is engraved to form an upper side of the mask guide, wherein the upper mold includes an upper mask guide forming portion including a plurality of separate hook-and-loop fastener entity insertion hole forming portions for fixing the hook-and-loop fastener for attachment of the replaceable filter on the lower surface of the mask guide, wherein the plurality of the separate hook-and-loop fastener entity insertion hole forming portions are arranged in top-down and bilateral symmetry. 
Therefore, to modify Finch, Braun, Huber, and Witman to arrive at the claimed invention would be based upon improper hindsight reasoning.
Therefore, claims 1-4 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narutomi (JP 201130706) is cited to show an injection molded mask. 
Park (KR 100781808) is cited to show a face covering that is made by injection molding. 
Salce (GB 2215267) is cited to show an injection molded face mask. 
Taraoka (WO 2008090893) is cited to show a mask guide being releasably attached to a filter.

Lettori (FR 3067253) is cited to show mask having a hook-and-loop fastener. 
Harges (5,823,188) (5,628,308) is cited to show a mask having a filter and a hook-and-loop fastener. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .

/TU A VO/Primary Examiner, Art Unit 3785